fTh


uklui                                                                                       05/15/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0589


                                           DA 19-0589

                                                                           FILED
    STATE OF MONTANA
                                                                            MAY 1 5 2020
                                                                          Bowen Greenwood
                 Plaintiff and Appellee,                                Clerk of Supreme Court
                                                                           State of Montana

         v.                                                           ORDER

    CLARENCE REDMOND LOGUE JR.,

                 Defendant and Appellant.


          Clarence Redmond Logue Jr. represents himself in this appeal and has filed a
   "Motion for Admission of Relevant Facts of Evidence That Make a Showing of Probable
   Cause for Case No: DC-17-339B Supporting Appellantns Pro-Se Motion to Withdraw
   Guilty Plea That Was Denied by District Court." The State has not filed a response.
         Logue challenges his 2017 arrest warrant and contends that the Flathead County
   District Court lacked probable cause. Logue presents his history and factual circumstances
   concerning his state of mind at the time ofthe offense. He requests that his arguments and
   facts now be admitted as part of his opening brief. We observe that Logue filed his opening
   brief on December 17, 2019.
         Logue's instant motion is untimely and inappropriate for consideration. More than
   two years have passed to raise any issue concerning an arrest and such issue should be
   considered in District Court. Logue appeals an August 19, 2019 Order and Rationale on
   Pending Motions, denying Logue's motions for new trial and revocation hearing and for
   dismissal of his criminal case. The Order was issued a month before Logue filed a motion
   to withdraw guilty plea in the District Court. As an appellate court, this Court does not
   take evidence or make factual findings. This Court reviews the record which in this case
   is "the original papers and exhibits filed in the district court[j" M. R. App. P. 8(1).
   Therefore,
      IT IS ORDERED that Logue's Motion for Admission ofRelevant Facts ofEvidence
That Make a Showing ofProbable Cause for Case No:DC-17-339B Supporting Appellants
Pro-Se Motion to Withdraw Guilty Plea That Was Denied by District Court is DENIED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Clarence Redmond LogeitJr. personally.
      DATED this I 5     day of May,2020.
                                              For the Court,




                                                            Chief Justice




                                          2